Schneider, J.,
dissenting. As to case No. 72-394, I would hold that both E. C. 4109.12(D) and E. C. 4109.,-13(E) are specific requirements and therefore applicable to justify the judgment of the Court of Appeals.
As to case No. 72-395, E. C. 4109.12(U) forbids a youngster under 18 to be permitted to work in the operation of a motor vehicle. How specific can words be? The young lady received her injuries in employment directly contrary to this prohibition. She should recover an additional award as a penalty to her employer for his violation of a specific statute. Anything to the contrary in the previous decisions of this court has outlived its propriety.